Citation Nr: 0601075	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  04-22 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of cold 
injury to the bilateral upper and lower extremities (claimed 
as bilateral knee, ankle, and leg pain, numbness and tingling 
of the left and right lower extremities, numbness and 
paresthesias of the upper extremities and both hands, 
arthritis, arthralgia, hyperhidrosis, cold sensitivity, 
edema, and pitting edema).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from April 1946 to 
February 1947 and from October 1950 to July 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In December 2005, the veteran 
testified during a hearing at the RO before the undersigned.  

In October 2005, the veteran, through his Member of Congress, 
filed a motion for advancement on the docket.  Under the 
provisions of 38 U.S.C.A § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005), appeals must be considered in docket number 
order, but may be advanced if good or sufficient cause is 
shown.  In November 2005, a Deputy Vice Chairman of the Board 
determined that good or sufficient cause had been shown, and 
granted the veteran's motion to advance his appeal on the 
Board's docket.

The Board also notes that, in an unappealed January 1952 
decision, the RO denied entitlement to service connection for 
a bilateral knee disorder.  The January 2003 decision on 
appeal denied service connection for residuals of cold 
injury. Where a prior claim for service connection has been 
denied, and a current claim contains a different diagnosis 
(even one producing the same symptoms in the same anatomic 
system), a new decision on the merits is required.  See 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996); but see 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new 
etiological theory does not constitute a new claim).



FINDING OF FACT

Giving the veteran the benefit of the doubt, the objective 
and competent medical evidence of record is consistent with 
his account of exposure to cold weather in service, and his 
residuals of cold injury are related to his second period of 
active military service.


CONCLUSION OF LAW

Resolving the doubt in the veteran's favor, residuals of cold 
injury were incurred during military service.  38 U.S.C.A. 
§§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 2005)); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA has published regulations to implement many of 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005)).

With regard to the VCAA, it appears clear in this case that 
all obtainable evidence identified by the appellant relative 
to the issue adjudicated in this decision has been obtained 
and associated with the claims folder.  The record on appeal 
is sufficient to resolve the matter of service connection for 
residuals of cold injury.  In view of the disposition below 
granting the claim on appeal, no useful purpose would be 
served by delaying the adjudication of this issue further to 
conduct additional development pursuant to the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.	Factual Background and Legal Analysis

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

Some of service medical records were evidently destroyed in a 
1973 fire, according to a November 2002 notice from the 
National Personnel Records Center (NPRC).  When examined for 
separation in July 1951, residuals of cold injury were not 
noted on the examination report.

Post service, a December 1951 VA examination report includes 
the veteran's complaints of bilateral knee pain.  X-rays 
taken at the time were negative and there was no diagnosed 
disorder.

In September 2002, the RO received the veteran's current 
claim for service connection for residual of cold injury to 
his upper and lower extremities.  At that time, he submitted 
five written statements from his service comrades, several 
dated in May and June 2002, that all describe the harsh cold 
weather conditions of the Korean winter from 1950 to 1951.  
The veteran also submitted an undated cold injury protocol 
examination report signed by Dr. B.  It was noted that the 
veteran complained of cold injury to the lower extremities 
and had decreased sensation with tingling to his foot.  The 
assessment was cold exposure and the physician opined that it 
was more likely than not that the veteran's current symptoms 
were a direct result of his time in the military.

C .T.C., D.P.M., examined the veteran in February 2003.  The 
veteran gave a history of exposure to extreme cold in service 
and of experiencing numbing and tingling-type leg pain just 
after his discharge in 1951.  He currently had chronic 
tingling, primarily on the inside of both legs and feet and 
said his feet turned red, white, and blue in color with 
climate or air temperature change.  He experienced excessive 
sweating.  He had bilateral knee arthritis.  Abnormal 
podiatric findings included ice cold feet, bilaterally, with 
extreme pallor with elevation.  There was also decreased 
light touch to the right foot extending to the distal one-
third of the leg.  The left foot and leg were essentially 
normal.  The clinical impression included cold injury of both 
feet.  Dr. C.T.C. opined that it appeared "most likely" 
that the beginning of the veteran's cold injury could be 
linked back to the extreme harsh cold condition the veteran 
experienced in service in Korea.

In an April 2003 written statement, the veteran reported that 
he was exposed to cold weather during his front line police 
duties in the cold winter months of December 1950 to March 
1951.  He said soldiers were ill-clothed with combat boots 
rather than cold pack booths and lacked sleeping bags for 
three months.  The veteran stated that his military police 
duties were full time, constant responsibilities.

In a January 2004 written statement, H.W.H., M.D., reported 
that the veteran was treated for posttraumatic degenerative 
osteoarthritis of the knees.  According to Dr. H.W.H., the 
etiology of the veteran's arthritis was injuries sustained 
during the Korean War, including injury to his feet with 
frostbite.

In a March 2004 signed statement, E.B., the veteran's service 
comrade, said they served in Korea during a bitterly cold 
winter and that many security team members were incapacitated 
by frostbite.

In July 2004, the veteran, who was 76 years old, underwent VA 
protocol examination for cold injury.  He reported that he 
served during the Korean War and lived in the cold mountains 
in below-zero temperatures for approximately five months.  He 
reported having numerous frostbites at that time that 
affected his hands and feet.  He lacked sufficient and 
adequate cold weather clothing to protect his extremities.  
He currently complained of sharp, radiating, and shooting leg 
and foot pain.  He had his left fifth toe digit amputated.  
He was hypersensitive to the cold.  He did not have any 
Raynaud's phenomenon.  The veteran had chronic constant 
finger and toe pain, with frequent exacerbations and 
paresthesias and numbness in his hands and feet.  He had a 
history of recurrent yeast and fungal infections in his foot 
and ankles without breakdown, ulcerations, or frostbite 
scars.  He had no abnormalities in hair growth and no skin 
cancers.  He had arthritis of the knees and back.  The 
veteran had no occasional foot swelling, no changes in skin 
color, and no thinning or thickening of his skin.  He had a 
long history of sleep disturbance due to leg pain.  He had a 
constant cold feeling sensation with numbness, a burning 
sensation, and excessive sweating.  He had an unsteady gait 
with balance troubles.  

Upon clinical examination, the VA examiner diagnosed cold 
extremities injury that was "more likely than not related to 
[the veteran's] time in the service with progressive 
symptoms" including the knees, ankles, feet, and hands. 
Peripheral vascular disease was also diagnosed.  The VA 
examiner said the veteran's "cold extremities are more 
likely than not related to [the veteran's] time in service".  

According to a December 2004 private examination report, 
A.F., M.D., examined the veteran who gave a history of 
serving in Korea during the winter of 1950 to 1951.  Since 
that time, he had significant symptoms in his arms and legs, 
and specifically complained that his legs felt extremely cold 
from his mid thigh to his feet.  This worsened in cold 
weather and prompted his move to Florida.  The veteran also 
noticed extreme lower extremity sweating, burning, and 
numbness with disturbances in nail growth.  He had problems 
with arthritis of both knees and ankles, and had a knee 
replacement.  He noticed a change in the color of his feet, 
that turned very pale and then sometimes red and bluish, when 
exposed to cold.  The veteran said he always felt cold and 
slept with multiple layers of covers, although his wife used 
none.  He wore multiple pairs of socks to warm his feet at 
night.  He denied typical claudication, stroke, or myocardial 
infarction, and denied cigarette use, diabetes, 
hyperlipidemia or a family history of vascular disease.  He 
had hypertension.  

Upon clinical examination, Dr. A.F.'s impression included 
multiple symptoms consistent with cold sequela, with a need 
to rule out peripheral vascular disease as the etiology of 
these symptoms.  It was noted that the veteran had easily 
palpable radial and pedal pulses that did not coincide with 
previous diagnoses of arterial insufficiency.

In an October 2005 signed statement, Dr. H.W.H. said that 
there was "little doubt that [the veteran] had significant 
injury to his skin, muscle, ligaments, tendons" when the 
veteran was "almost frozen to death from severe cold while 
serving in Korea."

During his December 2005 Board hearing, the veteran testified 
about the harsh and cold conditions to which he was exposed 
in service in Korea without adequate cold weather gear.  He 
and his comrades lacked sleeping bags and rode in unheated 
trains.  After the cold exposure, he felt foot and finger 
pain, and his fingers and feet were discolored, and turned 
red.  He also reported leg, ankle and knee pain.  The veteran 
said his feet, knees and hands were the most exposed to the 
cold weather because of inadequate clothing.  He said that 
his combat boots rotted and he had two pairs of socks, one to 
wear and one pair to place under his arm that sometimes 
froze.  He was unable to seek medical attention because he 
was often in the field for several weeks at a time.  The 
veteran said he complained of foot and hand problems when 
examined for discharge and was advised that VA would treat 
him, but his VA examination resulted in no diagnosed 
disorder.  After service, the veteran's personal physician 
referred him to a rheumatologist and he also received 
podiatric treatment, but those records are no longer 
available.

The Board is mindful that, in a case such as this, where 
service medical records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).).

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The veteran has contended that service connection should be 
granted for the residuals of cold injury that he maintains 
was incurred during his second period of active service when 
he was stationed in Korea from October 1950 to July 1951.  In 
his oral and written statements, he described the harsh 
winter conditions to which he was exposed, without adequate 
cold weather clothing or gear, and submitted signed 
statements from five of his service comrades that also 
described the severely cold climate.  The Board finds the 
veteran's testimony credible. 

When examined by Drs. C.T.C. and A.F. (in February 2003 and 
December 2004, respectively), and by VA in July 2004, the 
veteran repeatedly gave a history of exposure to cold and 
harsh conditions in service.  The three examining physicians 
did not find that the veteran's cold injury residuals were 
inconsistent with this history.  Furthermore, Dr. H.W.H., the 
veteran's treating physician, also reported that the veteran 
experienced significant injury due to exposure to severe cold 
in service.

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the veteran's contentions.  At 
the time of the July 2004 VA examination, the veteran 
reported a history of significant exposure to cold weather 
while serving during the Korean Conflict.  That examiner 
opined that the veteran's cold extremities injury was more 
likely than not related to his period of service, with 
progressive symptoms.  The veteran also provided 
corroborating statements from several service comrades to the 
effect that they were all exposed to the harsh winter 
elements in service. Accordingly, the Board finds that the 
veteran has established the existence of in-service cold 
weather exposure consistent with the conditions at that time 
during the Korean Conflict.  In 2004, the VA examiner 
diagnosed the veteran with cold extremities injury that was 
more likely than not related to his time in service.  
Resolving the benefit of the doubt in the veteran's favor, 
and without ascribing error to the action of the RO, service 
connection is established for residuals of cold injury.  38 
U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  In 
reaching this decision, the Board makes no determination at 
this time as to the severity or extent of the veteran's cold 
injury residuals, only that such residuals were incurred as a 
result of his active military service.  We leave to the RO to 
completely evaluate the full scope of the veteran's service-
connected residuals of cold injury.


ORDER

Service connection for residuals of cold injury is granted.



____________________________________________
NANCY ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


